


115 HCON 38 IH: Recognizing the life and legacy of Henrietta Lacks during Women’s History Month.
U.S. House of Representatives
2017-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
1st Session
H. CON. RES. 38
IN THE HOUSE OF REPRESENTATIVES

March 22, 2017
Mr. Cummings (for himself, Mr. Evans, Ms. Norton, Mrs. Watson Coleman, Mr. Blumenauer, Ms. Wasserman Schultz, Mrs. Dingell, Mr. Clay, Mr. Ruppersberger, Mr. Nadler, Mr. Hastings, Mr. Ryan of Ohio, Ms. Slaughter, Mr. Johnson of Georgia, Mrs. Beatty, Mr. Ellison, Mr. Bishop of Georgia, Mr. Cohen, Ms. Adams, Mr. Lewis of Georgia, Mr. Smith of Washington, Ms. Castor of Florida, Mr. Lynch, Mr. Richmond, Mr. Danny K. Davis of Illinois, Mr. Larsen of Washington, Ms. Eddie Bernice Johnson of Texas, Mr. Delaney, Ms. Kelly of Illinois, Mr. Butterfield, Mr. Cleaver, Mr. Sarbanes, Ms. Brownley of California, Mr. Meeks, Ms. Judy Chu of California, Ms. Plaskett, Ms. Roybal-Allard, Mr. David Scott of Georgia, Ms. DeGette, Ms. McCollum, Mr. Rush, and Mr. Raskin) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce

CONCURRENT RESOLUTION
Recognizing the life and legacy of Henrietta Lacks during Women’s History Month.

 
Whereas Henrietta Lacks, an African-American woman born on August 1, 1920, in Roanoke, Virginia, was raised by her grandfather on a tobacco farm in Clover, Virginia; Whereas Henrietta Lacks married David Day Lacks in 1941 in Halifax County, Virginia, and they later moved to the Baltimore County, Maryland, community of Turner Station, to build a life for themselves and their five children: Lawrence, Elsie, David, Deborah and Joseph (Zakariyya); 
Whereas in 1951 Henrietta Lacks at the age of 31 was diagnosed with cervical cancer, and despite receiving painful radium treatments, passed away on October 4, 1951; Whereas medical researchers took samples of Henrietta Lacks’ tumor during her treatment and the HeLa cell line from her tumor proved remarkably resilient; 
Whereas Henrietta Lacks died eight months after her cancer diagnosis, leaving behind her children, husband and immortal cells that would change the world; Whereas HeLa cells were the first immortal line of human cells, doubling every 24 hours, dividing and replenishing indefinitely in a laboratory, and successfully growing outside of the human body for longer than 36 hours; 
Whereas Henrietta Lacks’ cells were unique, growing by the millions, commercialized and distributed worldwide to researchers, resulting in advances in medicine; Whereas the advances made possible by Henrietta Lacks’ cells and the revenues they generated were not known to her family for more than twenty years; 
Whereas an estimated 50,000,000 metric tons of HeLa cells have been distributed around the world to become the subject of more than 74,000 studies; Whereas Henrietta Lacks’ prolific cells continue to grow and contribute to remarkable advances in medicine, including the development of the polio vaccine, as well as drugs for treating the effects of cancer, HIV/AIDS, hemophilia, leukemia, and Parkinson's disease; 
Whereas Henrietta Lacks’ cells have been used in research that has contributed to our understanding of the effects of radiation and zero gravity on human cells; Whereas Henrietta Lacks’ immortal cells have informed research on chromosomal conditions, cancer, gene mapping, and precision medicine; 
Whereas Henrietta Lacks’ legacy has been recognized around the world through memorials, conferences, museum exhibitions, libraries, print and visual media; Whereas Henrietta Lacks and her family’s experience is fundamental to modern bioethics policies and informed consent laws that benefit patients nationwide by building patient trust and protecting research participants; 
Whereas the Lacks family entered a groundbreaking, HeLa Genome Data Use Agreement in 2013 with the medical, scientific, and bioethics communities, giving them a role in regulating the HeLa genome sequences and discoveries; Whereas Women’s History Month is celebrated in March to pay tribute to the many contributions women have made to the United States experience; and 
Whereas Henrietta Lacks and her immortal cells have made a significant contribution to global health, scientific research, quality of life, and patient rights: Now, therefore, be it  That Congress during Women’s History month— 
(1)celebrates the life of Henrietta Lacks, an African-American woman who unknowingly changed the face of medical science, contributing to lasting, worldwide improvements in health; (2)honors Henrietta Lacks as a hero of modern medicine for her contributions to the medical discoveries resulting from her HeLa cells, which helped make possible some of the most important medical advances of the last century; and 
(3)recognizes Henrietta Lacks’ legacy, which has contributed to developments in bioethics and patient rights that benefit all people in the United States.   